17 So. 3d 362 (2009)
STATE of Louisiana in the Interest of P.S.T.
No. 2009-CJ-1481.
Supreme Court of Louisiana.
July 27, 2009.
Writ granted. The decisions of the juvenile court and the court of appeal are hereby vacated. This case is remanded to the juvenile court for a new factual determination in light of the juvenile court's assertion in its Per Curiam that the mother has reported that she is now scheduled to be released at an earlier date.
WEIMER, J., would grant and docket.
GUIDRY, J., would deny the writ.